The judgment of the court (King J. absent,) was pronounced by
Slidell, J.
J. Dorsey Sf Co. sought to charge the estate of the minors Johnson, upon a promissory note sighed 'by Doherty, their tutor, in his official capacity.
In the absence of proof of a judicial authorization to make the note, or that the consideration of the note inured to the benefit of the minors, we think the claim should have been rejected. That those creditors formerly considered Doherty personally their debtor, is shown by the fact that they sued him personally upon the notes, and obtained a personal judgment against him.
It is, therefore, decreed that, the judgment upon the opposition of said J. Dorsey Sf Co. be reversed, and that upon said opposition there be judgment in favor of said minors; the costs of said opposition in both courts be to. be paid by said opponents.